COURT OF APPEALS OF VIRGINIA


            Present: Judges Huff, Raphael and Lorish
PUBLISHED


            Argued by videoconference


            TODD LYNN LEWIS
                                                                                 OPINION BY
            v.     Record No. 0225-22-4                                      JUDGE LISA M. LORISH
                                                                               NOVEMBER 29, 2022
            COMMONWEALTH OF VIRGINIA


                               FROM THE CIRCUIT COURT OF FREDERICK COUNTY
                                            Alexander R. Iden, Judge

                           Gregory W. Bowman for appellant.

                           Lindsay M. Brooker, Assistant Attorney General (Jason S. Miyares,
                           Attorney General, on brief), for appellee.


                   The distribution of controlled substances statute, Code § 18.2-248, gives the Commonwealth

            the option to seek enhanced mandatory minimum penalties for certain drugs based on the quantity

            of that drug. The enhancement is generally triggered by the weight of “a mixture or substance

            containing a detectable amount” of the drug—but the statute treats methamphetamine differently.

            Lewis argues that there was insufficient evidence to convict him under Code § 18.2-248(C)(4)

            because the Commonwealth failed to prove he possessed with the intent to distribute either ten

            grams of pure methamphetamine or twenty grams of a mixture or substance containing

            methamphetamine. We agree, and so we reverse and remand for resentencing.
                                         BACKGROUND1
       Frederick County Sheriff’s Deputy Holman received a report that a “group of males in two

vehicles [were] possibly stealing a motorcycle,” and he went to investigate. He watched as Lewis

and a passenger, Emmet Presgraves, drove toward him in a blue pickup truck carrying a motorcycle

as three men followed in another truck. Holman stopped both trucks, spoke to Lewis, and

ultimately learned that Lewis did not have permission to take the motorcycle. So Holman arrested

Lewis and the other men for theft.

       Deputy Vorous arrived on the scene after receiving a call for assistance, and he

conducted an inventory search of the trucks before they were towed. He saw that Lewis was

wearing an empty holster on his hip and a “tank top” that had both a “Pagan insignia” and a “One

Percenter patch.”2 In the blue pickup truck Lewis had been driving, Vorous found a pistol beneath

the driver’s seat and two firearms in the center console; the console also contained a Navy Federal

Credit Union “name badge” with Lewis’ name and photograph. Behind the passenger seat, Vorous

found a closed duffel bag embossed with the Navy Federal Credit Union logo. Inside the duffel bag

was a box of .45 caliber ammunition and several “Pagan” t-shirts matching Lewis’ size, including

one depicting the slogan, “Rotten to the Core.” A front pocket of the duffel bag also had a receipt

from a motorcycle dealership dated October 11, 2019, with Lewis’ name on it. In another pocket, a

pouch with a “black zippered container” held drug paraphernalia and “thirty plastic bags containing

a white crystal substance” suspected to be methamphetamine.



       1
         We review the evidence “in the ‘light most favorable’ to the Commonwealth, the
prevailing party in the trial court.” Hammer v. Commonwealth, 74 Va. App. 225, 231 (2022)
(quoting Commonwealth v. Cady, 300 Va. 325, 329 (2021)).
       2
         At trial, Frederick County Sheriff’s Investigator Kahle, qualified as an “expert in
motorcycle gangs,” testified that the “Pagans” were one of several motorcycle gangs active in
Virginia. He also explained that members of motorcycle gangs commonly wear “One Percenter”
patches, representing their belief that “they live outside of society’s rules and norms” and are
“not [among] the ninety-nine percent of law-abiding citizens.”
                                                 -2-
        Vorous also found two motorcycle club vests in the backseat, one with two notebooks

resembling “ledgers” inside it. The front page of the first ledger was inscribed, “Rotten One

Percent.” The same ledger contained a “tracfone prepaid card” and a phone number listed beside

the word “burner.”3 One of the ledgers also contained $700 in cash. Finally, Vorous found a wallet

belonging to “Elizabeth Young” in the same truck. Lewis told the officers that it was not his truck

and that the firearms did not belong to him.

        Lewis was originally indicted for possession of “Methamphetamine, a Schedule II

controlled substance, with intent to sell, give, or distribute same, in violation of Section

18.2-248,” as well as possession of a firearm while in possession of methamphetamine with intent

to distribute. Before trial, the Commonwealth moved to amend the indictment to “include ten

grams or more of methamphetamine,” arguing that Lewis had notice about the proposed

amendment and that it did not “change the nature and character of the offense” but only “the

weight involved.” Lewis did not object to the amendment, which added the language “10g or

more of” in front of the word methamphetamine on the indictment.

        At trial, the Commonwealth presented evidence of everything just summarized, and also the

testimony of Cristina Chilcott, an expert in forensic science and the identification of controlled

substances from the Virginia Department of Forensic Science (“DFS”). Chilcott said that she

examined the thirty bags containing suspected methamphetamine and prepared two certificates of

analysis. Both were admitted as exhibits at trial. The first stated that the “contents” of twenty of the

thirty bags of “off-white crystalline substance” were “analyzed separately and each was found to

contain Methamphetamine (Schedule II); total net weight of the twenty: 10.5087 +/- 0.0660 grams

of substance. A purity determination was not performed.” The second amended certificate of


        3
         At trial, Deputy Vorous testified that the term “burner” referenced a “burner phone,” a
colloquialism used to describe a cell phone “that can be easily destroyed” or discarded and cannot
“be tracked.”
                                                  -3-
analysis, prepared just before trial, added the clarification that “[t]he gross weight of the remainder

was 7.2975 gram(s) including innermost packaging.”

        Chilcott testified that she followed standard operating procedures from the DFS in

examining the contents of the twenty bags. When asked “what [she] found that substance to be,”

Chilcott said, “[t]wenty plastic bags were analyzed separately and each was found to contain

methamphetamine which is a Schedule II controlled substance.” Chilcott added that the “total net

weight of the twenty was 10.5087 plus or minus 0.0660 of substance.” Chilcott confirmed that this

was the weight of the “off-white crystalline substance.” In contrast, Chilcott explained that the

“gross weight” of the ten other bags referenced in the amended certificate of analysis “include[ed]

the inner most packaging” which was “the baggies themselves.” Chilcott said she stopped after

testing twenty of the bags because she got to the “ten gram threshold” in the sentencing guidelines,

and the gross weight of the remaining bags showed that she would not hit the next “twenty gram

threshold” even if she analyzed the remaining bags.

        Lewis made a motion to strike after the Commonwealth rested, arguing that there was

insufficient evidence that he possessed the methamphetamine found in the duffel bag in the backseat

of a truck he did not own. After the trial court denied the motion, Lewis testified in his own

defense.

        Lewis acknowledged that he was a member of the Pagans “motorcycle club” and used the

alias, “Rotten.” But he denied knowledge of the methamphetamine or involvement with “drugs of

any sort.” Lewis explained that about a week before he was arrested, he bought a motorcycle part

and placed the receipt in his “saddlebag” before going to work at Navy Federal Credit Union.

Lewis took several duffel bags with his employer’s logo which he intended to use as “door prizes”

at club fundraising events. The next day, he visited the Pagans’ clubhouse to leave his motorcycle

for repairs. Lewis testified that he distributed the duffel bags to his friends, including Presgraves

                                                  -4-
and Elizabeth Young. He also removed the receipt from his saddlebag and placed it on a table

before departing the clubhouse in Young’s pickup truck. Lewis returned that Monday to retrieve his

belongings but could not find the receipt or duffel bags.

        Lewis testified that on the day of his arrest, he gathered a group of Pagan members to

retrieve a friend’s motorcycle using Young’s pickup truck. He claimed that when police stopped

him, he was unaware that the duffel bag was behind the passenger seat or that it contained his

receipt. Lewis also denied ownership of the shirts found in the duffel bag, although he wore similar

attire during his arrest, and the shirt inscribed “Rotten to the Core” matched his “road name.”

        Lewis admitted that he owned the notebooks and motorcycle vest found by the duffel bag,

but said he used the notebooks for legitimate purposes. Lewis also claimed that the cash in the

notebooks was from a recent “fundraising” event. He said that the word “burner” in his notebook

referred to a “minute phone” he used to “stay in touch” with family during work. Finally, Lewis

admitted that while he told police that none of the firearms belonged to him, he ultimately pled

guilty to a related charge of a possessing a concealed weapon because “the truth of the matter [was]

that [he] was guilty of that charge.”

        At the end of all the evidence, Lewis renewed his previous motion to strike without adding

any specific arguments, and the trial court denied it. The jury convicted him on both counts.

        Before sentencing, Lewis moved to set aside the jury’s verdict. He argued that the

Commonwealth had to prove that he possessed at least ten grams of “actual methamphetamine” for

Code § 18.2-248(C)(4)’s mandatory sentencing provision to apply. He contended that because the

Commonwealth did not test all of the suspected methamphetamine or determine its “purity,” the

evidence failed to prove the necessary amount. The trial court took up this motion at the sentencing

hearing, and concluded that Lewis was convicted under the “first part” of the statute—“ten grams or

more of methamphetamine, its salts, isomers, or salts of its isomers”—and that “[t]here is no

                                                 -5-
Virginia Law requirement of purity, and the Court is not going to add one.” And the trial court

agreed with the Commonwealth that Lewis waived the issue by not objecting to the introduction of

the certificate of analysis at trial, which expressly stated that “a purity determination was not

performed.” Accordingly, the trial court denied the motion to set aside the verdict, and sentenced

him, in accordance with the jury’s verdict, to twenty total years of incarceration and twelve months

of jail.4 Lewis appeals.

                                              ANALYSIS

        Lewis first argues that there was insufficient evidence to prove he constructively possessed

the methamphetamine in the duffel bag. If we disagree, Lewis argues he should be resentenced

without the mandatory minimum required by Code § 18.2-248(C)(4) because the Commonwealth

failed to prove a drug weight of either “ten grams or more of methamphetamine, its salts, isomers,

or salts of its isomers” or “twenty grams or more of a mixture or substance containing a detectable

amount of methamphetamine, its salts, isomers, or salts of its isomers.”

             I. The evidence was sufficient to show Lewis constructively possessed the
                methamphetamine.

        Lewis argues that the lack of circumstantial evidence rendered the evidence insufficient to

sustain his convictions. We disagree.

        “When reviewing the sufficiency of the evidence, ‘[t]he judgment of the trial court is

presumed correct and will not be disturbed unless it is plainly wrong or without evidence to support

it.’” McGowan v. Commonwealth, 72 Va. App. 513, 521 (2020) (alteration in original) (quoting

Smith v. Commonwealth, 296 Va. 450, 460 (2018)). “[T]he relevant question is whether ‘any

rational trier of fact could have found the essential elements of the crime beyond a reasonable




        4
        Lewis was also convicted on a plea of guilty of misdemeanor possession of a concealed
weapon arising from the same incident. He does not challenge that conviction on appeal.
                                             -6-
doubt.’” Vasquez v. Commonwealth, 291 Va. 232, 248 (2016) (quoting Williams v. Commonwealth,

278 Va. 190, 193 (2009)).

       “A conviction for the unlawful possession of [contraband] can be supported exclusively

by evidence of constructive possession,” whether sole or joint. Smallwood v. Commonwealth,

278 Va. 625, 630 (2009) (quoting Bolden v. Commonwealth, 275 Va. 144, 148 (2008)).

Constructive possession may be established by “evidence of acts, statements, or conduct by the

defendant or other facts and circumstances proving that the defendant was aware of the presence

and character of the [contraband] and that the [contraband] was subject to his dominion and

control.” Id. (quoting Bolden, 275 Va. at 148). “[T]he issue of what constitutes constructive

possession ‘is largely a factual one.’” Id. (quoting Ritter v. Commonwealth, 210 Va. 732, 743

(1970)). Accordingly, the trial court’s judgment “will not be set aside unless it appears from the

evidence that the judgment is plainly wrong or without evidence to support it.” Epps v.

Commonwealth, 66 Va. App. 393, 402 (2016) (quoting Martin v. Commonwealth, 4 Va. App.

438, 443 (1987)).

       Although “ownership or occupancy alone is insufficient to prove knowing possession of

[contraband] located on the premises or in a vehicle,” other circumstantial evidence coupled with

ownership or occupancy often establishes the constructive possession of such contraband.

Burchette v. Commonwealth, 15 Va. App. 432, 435 (1992). The jury’s conclusion was supported

by the totality of the circumstances here. As the driver, Lewis possessed the blue pickup truck

containing the duffel bag holding the thirty bags of methamphetamine. Although he did not own

the pickup truck, Lewis used it for several days just before the incident, and police found his

personal property throughout the truck, including his employee “name badge,” motorcycle vest,

notebooks, and receipt. See Albert v. Commonwealth, 2 Va. App. 734, 742 (1986) (holding that the

evidence established that the defendant possessed contraband that was near “his wallet,

                                                 -7-
identification papers and a bottle of prescribed medicine bearing his name”). The badge was beside

a firearm in the center console, and the notebooks and vest near the duffel bag containing the drugs

and receipt. From that evidence, a rational fact finder could conclude that Lewis knowingly and

intentionally possessed the methamphetamine in the duffle bag. Cf. Ervin v. Commonwealth, 57

Va. App. 495, 517 (2011) (en banc) (holding that a driver constructively possessed marijuana in a

glove compartment because it was implausible that such a valuable “commodity” would be

“abandoned or carelessly left” by its owner (quoting Ward v. Commonwealth, 47 Va. App. 733, 753

n.4 (2006))).5

       We therefore hold that the trial court’s rulings denying Lewis’ motions to strike were not

plainly wrong or without evidentiary support.

       II. The Commonwealth failed to prove that Lewis possessed the requisite drug weight
           for Code § 18.2-248(C)(4) to apply.

       Lewis also argues that the evidence was insufficient to find him guilty under Code

§ 18.2-308(C)(4), triggering enhanced penalties. He assigns the following error: “At sentencing, the

Court erred in finding that Defendant possessed with intent to distribute ten (10) grams or more of

methamphetamine, as the Certificate of Analysis and testimony at Trial did not support said

finding.” The Commonwealth argues that Lewis defaulted this assignment of error and that even if

he did not, Code § 18.2-308(C)(4) “contains no requirement for a purity determination.”

       As for the alleged procedural default, the Commonwealth asserts that the assignment of

error characterizes the issue as one of “sentencing,” but “the weight of methamphetamine Lewis

possessed was an element of the offense,” so the “sentencing phase was not the proper time to



       5
          Lewis suggests Burchette requires a different result, but there, we held that the evidence
failed to prove the defendant constructively possessed marijuana in his vehicle because no evidence
established that he “occupied the vehicle or had exercised dominion over it while the marijuana was
present in it.” 15 Va. App. at 435. By contrast, Lewis was not only present in the pickup truck with
the methamphetamine, but he was also the driver and had many personal effects in the truck.
                                                 -8-
challenge the sufficiency of the evidence of that element.” The Commonwealth acknowledges that

“Lewis could challenge the sufficiency of the evidence in a motion to set aside the verdict” and that

“in fact, he did so” but argues his assignment of error “does not challenge the trial court’s ruling on

the motion,” but a “purported sentencing decision,” and thus does not lay a finger on the error. See

Carroll v. Commonwealth, 280 Va. 641, 649 (2010) (“it was the duty of [defendant’s] counsel to

‘lay his finger on the error’” in the assignments of error). But Lewis does not challenge the

sentencing decision. Instead, he lays blame on the court’s “finding that Defendant possessed with

intent to distribute ten (10) grams or more of methamphetamine” under the applicable statute. The

court took up Lewis’s motion to set aside the verdict, which raised this issue, at the beginning of the

sentencing hearing (hence the “at sentencing” in his assignment of error). The assignment of error

cites both the motion and argument as the places where the error was preserved. Thus, Lewis has

adequately identified the error he asks us to take up, and we do so here.

        To determine whether there was evidence to support a conviction under Code

§ 18.2-248(C)(4), we must interpret the statute, raising a question of law which we review de novo.

See, e.g., Conyers v. Martial Arts World of Richmond, Inc., 273 Va. 96, 104 (2007). As always,

when interpreting a statute, “our primary objective is ‘to ascertain and give effect to legislative

intent,’ as expressed by the language used in the statute.” Cuccinelli v. Rector & Visitors of the

Univ. of Va., 283 Va. 420, 425 (2012) (quoting Commonwealth v. Amerson, 281 Va. 414, 418

(2011)). Should the language of the statute be “subject to more than one interpretation, we must

apply the interpretation that will carry out the legislative intent behind the statute.” Id. (quoting

Kozmina v. Commonwealth, 281 Va. 347, 349 (2011)). “We do not isolate particular words or

phrases but rather examine a statute in its entirety.” Colbert v. Commonwealth, 47 Va. App. 390,

395 (2006).




                                                  -9-
       Code § 18.2-248(A) makes it an offense to possess “a controlled substance” with the intent

to distribute the same, “[e]xcept as authorized in the Drug Control Act (§ 54.1-3400 et seq.).”

When the term “controlled substance[]” is “used in Title 18.2,” it refers to the term as “used or

defined in the Drug Control Act.” Code § 18.2-247(A). The Drug Control Act contains several

schedules of “controlled substances.” “The Board of Pharmacy is charged with administering

Article 5 of the Drug Control Act and adding or removing substances from the various schedules.”

Powell v. Commonwealth, 289 Va. 20, 29 (2015).

       The “nature” of the substance is an element of an offense under Code § 18.2-248. Cypress

v. Commonwealth, 280 Va. 305, 319 (2010). An indictment charging the possession with intent to

distribute “Methamphetamine, a Schedule II substance,” (as was the case here before the indictment

was amended), necessarily refers to and incorporates the definition of the “substance” as set out in

Schedule II. Schedule II contains a subheading: “Any material, compound, mixture or preparation

which contains any quantity of the following substances having a potential for abuse associated with

a stimulant effect on the central nervous system.” Under that subheading, the statute lists “[a]ny

substance which contains any quantity of methamphetamine, including its salts, isomers, and salts

of isomers.” Code § 54.1-3448(3). Therefore, for a general charge under Code § 18.2-248, the

“controlled substance” of methamphetamine includes “any material, compound, mixture, or

preparation which contains any quantity of . . . any substance which contains any quantity of

methamphetamine, including its salts, isomers, and salts of isomers.” As we have never been asked

to consider the definition of methamphetamine under Code § 18.2-248(C)(4), our prior decisions

have referred generally to “methamphetamine” in a manner consistent with this definition from

Schedule II. See, e.g., Holmes v. Commonwealth, __ Va. App. __ (Nov. 22, 2022) (affirming that

the Commonwealth can prove the nature of a substance, including methamphetamine, through

evidence other than a lab report).

                                                - 10 -
        Code § 18.2-248 then sets out several enhanced offenses beyond basic distribution. Some of

these enhancements are based on prior offenses, and some are based on drug weight. Here, we must

decide whether “purity” is relevant to the enhanced methamphetamine offense in Code

§ 18.2-248(C). The pertinent part of this subparagraph states:

                Any person who manufactures, sells, gives, distributes or possesses
                with the intent to manufacture, sell, give or distribute the following is
                guilty of a felony punishable by a fine of not more than $1 million
                and imprisonment for five years to life, five years of which shall be a
                mandatory minimum term of imprisonment to be served
                consecutively with any other sentence:

                1. 100 grams or more of a mixture or substance containing a
                   detectable amount of heroin;
                2. 500 grams or more of a mixture or substance containing a
                   detectable amount of [coca leaves, cocaine, or ecgonine];
                3. 250 grams or more of a mixture or substance described in
                   subdivisions 2a through 2d that contain cocaine base; or
                4. 10 grams or more of methamphetamine, its salts, isomers, or salts
                   of its isomers or 20 grams or more of a mixture or substance
                   containing a detectable amount of methamphetamine, its salts,
                   isomers, or salts of its isomers.

        To begin with, we observe that, unlike the baseline offense in subparagraph (A), this portion

of subparagraph (C) does not reference “controlled substances.” Therefore, the terms “used or

defined in the Drug Control Act” do not automatically apply. Instead, the General Assembly

elected to apply its own definitions in Code § 18.2-248(C). For example, while Schedule II

identifies “cocaine or any salt or isomer thereof” as one controlled substance, the statutory

enhancement in Code § 18.2-248(C) applies to “500 grams or more of a mixture or substance

containing a detectable amount of . . . cocaine, its salts, optical and geometric isomers, and salts of

isomers.” Likewise, while Schedule II references “ecgonine” as a subset of “coca leaves and any

salt, compound, derivative, or preparation of coca leaves,” Code § 18.2-248(C)(2)(c) separately

classifies “[e]cgonine, its derivatives, their salts, isomers, and salts of isomers.”


                                                  - 11 -
       The General Assembly’s treatment of “methamphetamine” immediately stands out as

unique compared to the other drugs selected for potential enhancement in subparagraph (C).

Whereas the drug weight may apply to “a mixture or substance containing a detectable amount” of

heroin or cocaine-related substances, Code § 18.2-248(C)(4) distinguishes between “10 grams or

more of methamphetamine, its salts, isomers, or salts of its isomers” and “20 grams or more of a

mixture or substance containing a detectable amount of methamphetamine, its salts, isomers, or

salts of its isomers.” (Emphasis added). There is no way to read this language but to conclude that

there is a difference between “methamphetamine, its salts, isomers, or salts of its isomers” and “a

mixture or substance containing a detectable amount of methamphetamine, its salts, isomers, or salts

of its isomers.” More weight is required for a “mixture or substance containing a detectable

amount” of methamphetamine to trigger the same enhanced penalty that applies to

“methamphetamine.”

       The Commonwealth has not proposed any plausible alternate interpretation of this

provision, instead relying on our prior decision in Shackleford v. Commonwealth, 32 Va. App. 307,

328 (2000), where we observed that the “Commonwealth was not required to prove the purity of the

substance” in a prosecution under Code § 18.2-248.01. Then, and now, this statute made it

unlawful to transport into the Commonwealth “one ounce or more of cocaine, coca leaves or any

salt, compound, derivative or preparation thereof as described in Schedule II of the Drug Control

Act.” Code § 18.2-248.01. Shackleford argued that the Commonwealth failed to prove that the

weight of drugs exceeded one ounce because “only a sampling of the substance was tested,” and

therefore, “the entire weight of the substance may not be attributable as cocaine.” Shackleford, 32

Va. App. at 328. Rather than extrapolate, Shackleford argued that the forensic scientist should have

“tested each gram to determine the purity of the substance.” Id. We held that under Code

§ 18.2-248.01, the Commonwealth was not required to prove the purity of the substance because

                                                - 12 -
“[t]he language of the statute mandates that the quantity of the mixture—the ‘compound’ or

‘preparation’—rather than the purity of the cocaine in the mixture be used to determine the weight

of the substance.” Id.

        The language of Code § 18.2-248(C)(4) is different, and requires a different result. Not only

does the phrase “10 grams or more of methamphetamine, its salts, isomers, or salts of its isomers”

not contain the words “compound” or “preparation” (which we found determinative in Shackleford),

but also Code § 18.2-248(C)(4) sets a different threshold weight for “a mixture or substance”

containing methamphetamine. What is more, as discussed above, the General Assembly’s treatment

of methamphetamine contrasts with the other drugs singled out under this provision. We can only

conclude that the Commonwealth must prove a “pure” drug weight of ten grams or more of

methamphetamine, its salts, isomers, or salts of its isomers under Code § 18.2-248(C)(4), or instead

elect to prove twenty grams of a “mixture” containing any detectable amount of methamphetamine.

        This conclusion is evident from the text of the statute alone. So it is unsurprising that the

Virginia Criminal Sentencing Commission (“VCSC”) interprets the language just as we do today—

explaining that Code § 18.2-248’s enhanced offenses distinguish between “pure methamphetamine”

and “methamphetamine mixture.” The General Assembly added these mandatory minimums for

methamphetamine in 2000 as part of the Substance Abuse Reduction Effort, or SABRE. An

initiative of Governor Gilmore, SABRE was “aimed at drug kingpins and dealers.”6 Right after

the new law took effect, VCSC explained that “[u]nder § 18.2-248(H) . . . an offender who

manufactures, distributes, sells or possesses with intent to sell at least 100 grams of pure

methamphetamine or at least 200 grams of a mixture containing methamphetamine is subject to a

mandatory minimum penalty of 20 years.” VCSC, 2001 Annual Report 43 (2001). In 2007, the



        6
         Virginia Department of Planning and Budget, Building Virginia’s Future: A Time for
All Virginians, at A-7 (2000), https://dpb.virginia.gov/budget/00-02/buddoc00/overview.pdf.
                                                - 13 -
VCSC again observed that “[w]hile Virginia’s [sentencing] guidelines do not account for the purity

or type of drug, Virginia’s drug kingpin laws distinguish between pure methamphetamine and a

methamphetamine mixture in specifying the amounts that trigger mandatory minimum sentences.”

VCSC, 2007 Annual Report 104 (2007).

       Our conclusion is also bolstered by the United States Supreme Court’s interpretation of

identical language in the 1986 Anti-Drug Abuse Act of 1986, codified in 21 U.S.C. § 841.

Chapman v. United States, 500 U.S. 453, 459 (1991). In Chapman, the Supreme Court

considered the federal drug statute’s reference to a “mixture or substance containing a detectable

amount” of certain drugs, including heroin, cocaine, and LSD, and concluded that, for these

drugs, “[s]o long as it contains a detectable amount, the entire mixture or substance is to be

weighed when calculating the sentence.” Id. In so holding, the Supreme Court rejected the

argument that the penalty “turn[ed] on the net weight of the drug rather than the gross weight of

the carrier and drug together.” Id.

       As a matter of statutory interpretation, Chapman reasoned that the federal drug statute’s

use of “mixture or substance containing a detectable amount” differed from the treatment of PCP

and methamphetamine, which “provide[d] for a mandatory minimum sentence based either on

the weight of a mixture or substance containing a detectable amount of the drug, or on lower

weights of pure PCP or methamphetamine.” Id. Compare 21 U.S.C. § 841(b)(1)(A)(i) (1991)

(“1 kilogram or more of a mixture or substance containing a detectable amount of heroin”), with

21 U.S.C. § 841(b)(1)(A)(viii) (1991) (“100 grams or more of methamphetamine, its salts

isomers, and salts of its isomers or 1 kilogram or more of a mixture or substance containing a

detectable amount of methamphetamine, its salts, isomers, or salts of its isomers”).7 “Thus, with


       7
        Currently, 21 U.S.C. § 841(b)(1)(A)(viii) sets mandatory minimum sentences in cases
involving “50 grams or more of methamphetamine, its salts, isomers, and salts of its isomers or

                                               - 14 -
respect to these two drugs, Congress clearly distinguished between the pure drug and a ‘mixture

or substance containing a detectable amount of’ the pure drug.” Chapman, 500 U.S. at 459.

       When the General Assembly added mandatory minimum sentences based on certain drug

weights, it similarly identified certain drugs where a “mixture or substance containing a

detectable amount” was sufficient to meet the weight threshold for heroin, and various cocaine-

related substances. But for methamphetamine, the General Assembly elected to distinguish

between the pure drug and a “mixture or substance containing a detectable amount of” the pure

drug.8 We must assume these words were chosen carefully. City of Virginia Beach v. ESG

Enters., 243 Va. 149, 153 (1992) (“[W]hen analyzing a statute, we must assume that ‘the

legislature chose, with care, the words it used . . . and we are bound by those words as we

interpret the statute.’” (quoting Barr v. Town & Country Props., 240 Va. 292, 295 (1990))).

       Having concluded that the statutory enhancement in Code § 18.2-248(C)(4) requires

proof of either ten grams or more of pure methamphetamine or twenty grams of a mixture or

substance containing methamphetamine, we find that the evidence was insufficient to prove an


500 grams or more of a mixture or substance containing a detectable amount of
methamphetamine, its salts, isomers, or salts of its isomers.”

       8
          In assigning higher culpability to pure methamphetamine in this way, Virginia is an
outlier among states. It appears that only West Virginia similarly mirrors the federal framework
for distribution offenses. See W. Va. Code Ann. § 60A-4-414(b) (West 2022) (“fifty grams or
more of methamphetamine or five hundred grams of a substance or material containing a
measurable amount of methamphetamine”); see also Okla. Stat. Ann. tit. 63, § 2-401(G)(3)(h)
(West 2022) (providing enhanced penalties for manufacturing “fifty (50) grams or more of
methamphetamine, its salts, isomers, and salts of its isomers or 500 grams or more of a mixture
or substance containing a detectable amount of methamphetamine, its salts, isomers, or salts of
its isomers”); Cal. Penal Code § 29820(a)(1)(C) (West 2022) (prohibiting the possession of
firearms based on certain convictions including possession for sale, or sale of, “a substance
containing 28.5 grams or more of methamphetamine or 57 grams or more of a substance
containing methamphetamine”). Many federal district courts have recently denounced the logic
behind assessing higher penalties for actual methamphetamine than methamphetamine mixture.
See, e.g., United States v. Moreno, 583 F. Supp. 3d 739, 743-46 (W.D. Va. 2019) (collecting
cases) (observing that purity is no longer an accurate indicator of a defendant’s role in a drug
trafficking conspiracy and that prosecutions based on purity may be arbitrary).
                                                - 15 -
element of the offense. See Butler v. Commonwealth, 64 Va. App. 7, 14 (2014) (affirming that a

“jury determine[s] all the factual elements of the offense” including “enhanced factors for

sentencing” as elements of the offense). The DFS analyst testified at trial that she analyzed

twenty bags of off-white crystalline substance and “each was found to contain

methamphetamine” with a total weight of “10.5087, plus or minus 0.0660 grams of substance”

and that the “gross weight” of the remaining ten bags was “7.2975 gram(s) including innermost

packaging.”9 No purity analysis was performed.10 Thus, there is no evidence that the drugs met

either weight threshold.

       At oral argument, the parties agreed that—if we found Code § 18.2-248(C)(4) contained

a purity requirement—remand for resentencing under Code § 18.2-248(A) was appropriate.

Accordingly, having already found the evidence was sufficient for the general offense of

possessing methamphetamine with the intent to distribute it under Code § 18.2-248, we remand

the case for resentencing on this lesser-included offense. See, e.g., Roach v. Commonwealth, 51

Va. App. 741, 751 (2008) (remanding for resentencing where evidence presented at trial proved


       9
          At oral argument, the Commonwealth suggested we could infer from the DFS analyst’s
testimony about her familiarity with the ten and twenty gram thresholds from Code
§ 18.2-248(C)(4) that because she did not test the remaining bags of methamphetamine, stopping
after getting to 10.5087 grams, that the substance was pure methamphetamine. This is
unconvincing for two reasons. First, because the testimony equally supports the possibility that
she assumed both weight thresholds applied to a substance or mixture of methamphetamine and
that is why she did not keep testing, since she could not reach more than “20 grams or more of a
mixture or substance containing a detectable amount of methamphetamine.” And second,
because the certificates of analysis both stated that the “off-white crystalline substance” was
analyzed and “found to contain Methamphetamine” (not that the substance was
methamphetamine) and also affirmed that “[a] purity determination was not performed.”
       10
          The Department of Forensic Science’s Controlled Substances Procedures Manual
confirms that “[t]he purity of evidence found to contain methamphetamine will not be routinely
determined unless it is specifically requested by a Commonwealth’s Attorney.” Dep’t of
Forensic Sci., Controlled Substances Procedures Manual 17 (2022),
https://www.dfs.virginia.gov/wp-content/uploads/221-D100-Controlled-Substances-Procedures-
Manual.pdf. We do not reach today whether the Commonwealth could ever prove the purity of
methamphetamine through evidence other than lab testing.
                                                - 16 -
beyond a reasonable doubt that appellant committed the lesser-included offense of misdemeanor

obstruction of justice); Commonwealth v. South, 272 Va. 1, 1 (2006) (holding that, when the

evidence is insufficient to support conviction of a greater offense, remand for sentencing on a

lesser-included offense is appropriate).

                                           CONCLUSION

       For Code § 18.2-248(C)(4) to apply, the Commonwealth must prove a drug weight of

either ten grams of pure methamphetamine or twenty grams of a mixture or substance containing

methamphetamine. There was no evidence presented at trial that would have enabled a jury to

conclude either threshold was met here. We reverse and remand for resentencing under Code

§ 18.2-248(A).

                                                                          Reversed and remanded.




                                              - 17 -